Order unanimously modified by fixing the temporary alimony at $900 per month for plaintiff’s support and maintenance and the support and maintenance of the children, provided defendant permits plaintiff to occupy, rent free, the New Rochelle home and pays the carrying charges thereon. As defendant admits plaintiff’s cause of action for abandonment, there will be no need for a trial on the merits, although evidence to determine permanent alimony is necessary; the case should be disposed of expeditiously. Counsel fee is reduced to $1,250 without prejudice, however, to further application to the trial court by plaintiff’s attorneys for an increase if additional services necessarily required and furnished would justify any increase. As so modified, the order is affirmed. Settle order on notice. Present — Peck, P. J., Dore, Cohn and Callahan, JJ.